DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 12/23/21.
Claims 1-16 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 6/1/20 and 4/23/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/21 has been entered.

Response to Arguments


Applicant's arguments filed 12/23/21 with respect to claims 1-16 have been considered but are moot in view of the new ground(s) of rejection (second 103 rejection). 
In addition applicant argument is not persuasive. Applicant argued he Office appears to have construed the current reconstructed block overbroadly as the current picture. Applicant respectfully submits one with ordinary skills in the art would have known that a reconstructed video block is a completely different concept than a video picture. Examiner disagree, because current pictures are reconstructed picture. Claim language is broad and claim interpretations is within the understanding of ordinary skill of the art. Applicant needs to elaborate in the claim language if they wants a specific interpretation.

Examiner’s Note: Examiner is making two separate set of 103 rejections, for 12/23/21 claims. 12/23/21 claims were not changed from 7/8/21 claims. So Examiner is maintaining the prior arts, motivation and Final rejection dated 7/26/21 as First 103 Rejection for this RCE which has been appended end of this document. Second 103 rejection is presented below -

Second 103 rejection:

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aono (U.S. Pub. No. 20200177911 A1), in view of Choi (U.S. Pub. No. 20160050424 A1).

Regarding to claim 1, 6 and 11-16:

16. Aono teach a system comprising: a video encoder for encoding a plurality of pictures of a video by generating an encoded video signal, (Aono Fig. 4) wherein each of the plurality of pictures comprises original picture data, wherein the video encoder comprises: (Aono Fig. 20 [0620-0628] the entropy encoder 104 performs entropy coding on the input split information, prediction parameters, quantization transform coefficients, and the like to generate the coding stream Te, and outputs the generated coding stream Te to the outside)
a data encoder configured for generating the encoded video signal comprising encoded picture data, wherein the data encoder is configured to encode the plurality of pictures of the video into the encoded picture data, and (Aono Fig. 16 [0097] the data structure of the coding stream Te may have a configuration in in FIG. 
an output interface (Aono Fig. 29 [0068] Tet raves through LAN interface) configured for outputting the encoded picture data of each of the plurality of pictures, (Aono [0681] FIG. 27(a) is a block diagram illustrating a configuration of a transmission device PROD_A installed with the image encoding device 11. As illustrated in FIG. 27(a), the transmission device PROD_A includes an encoder PROD_A1 which obtains coded data by coding videos, a modulation unit PROD_A2 which obtains modulating signals by modulating carrier waves with the coded data obtained by the encoder PROD_A1, and a transmitter PROD_A3 which transmits the modulating signals obtained by the modulation unit PROD_A2. The above-mentioned image encoding device 11 is utilized as the encoder PROD_A1)
wherein, for each picture of the plurality of pictures, the data encoder is configured to partition the picture into a plurality of tiles comprising a plurality of coding tree units of the picture, wherein each coding tree unit of the plurality of coding tree units comprises a plurality of samples of the picture, (Aono [0096] note that the data structure of the coding stream Te may have a configuration illustrated in FIG. 15 instead of that in FIG. 1. A difference between FIG. 15 and FIG. 1 is that the slice is further split into tiles and the CTUs are included in each tile. Accordingly, (d) coding slice data includes the tiles, and (g) coding tile includes the CTUs)
wherein, for each picture of the plurality of pictures, the data encoder is configured to encode the original picture data of each of the plurality of tiles of the picture, (Aono Fig. 20 [0289] the tile decoder 2002 and the tile encoder 2012 may be configured to perform some of the spatial sub-block prediction SSUB, the temporal sub-block prediction TSUB, the affine prediction AFFINE, the matching motion derivation MAT, and the OBMC prediction OBMC. In other words, in a case that the tile decoder 2002 and the tile encoder 2012 are configured to perform the spatial sub-block prediction SSUB and the affine prediction AFFINE, the sub-block prediction mode flag subPbMotionFlag may be derived as described below.)
the video decoder according to claim 6, wherein the video encoder is configured to generate the encoded video signal, and wherein the video decoder is configured to decode the encoded video signal to reconstruct the picture of the video. (Encoder and decoder operate using same and opposite algorithm because encoded signal needs to be decoded as explained in Aono [0040] FIG. 27 is a diagram illustrating configurations of a transmission device equipped with the video encoding device and a reception device equipped with the video decoding device according to the present embodiment. FIG. 27(a) illustrates the transmission device equipped with the video encoding device, and FIG. 27(b) illustrates the reception device equipped with the video decoding device)

Aono do not explicitly teach wherein the data encoder is configured to generate the encoded video signal such that the encoded video signal further comprises a first flag that indicates for a current picture of the plurality of pictures, whether a reference picture of the plurality of pictures being different from the current picture has been used for encoding the current picture.

However Choi teach wherein the data encoder is configured to generate the encoded video signal such that the encoded video signal (Choi Fig. 1- [0076] The video encoding apparatus 100 may also perform the transformation on the image data in an encoding unit based on the encoding unit for encoding the image data and a data unit that is different from the encoding unit) further comprises a first flag that indicates for a current picture of the plurality of pictures, (Choi TABLE 2 Picture RPS {reference picture, used by current picture [first flag]} I0 — P1 {I0, 1} B2 {I0, 1}, {P1, 1} B3 {I0, 1}, {P1, 0}, {B2, 1} B4 {P1, 1}, {B2, 1}) whether a reference picture of the plurality of pictures being different from the current picture has been used for encoding the current picture, and (Choi Fig. 23 [0293-0295] TABLE 2 teach 

    PNG
    media_image1.png
    669
    945
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    156
    415
    media_image2.png
    Greyscale

Arrow indicates the different reference pictures for different current picture. For example B3 current picture has {I0, 1}, {P1, 0}, {B2, 1} reference pictures. {P1, 0} means value of the flag “used by current picture” is 0 and P1 reference picture is different from the current picture because it has not been used for encoding current picture B3, as reference picture for pictures decoded after the current picture.. But I0 and B2 reference picture has been used for encoding current picture B3 as the associated flag “used by current picture” is 1)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aono, further incorporating Choi in video/camera technology. One would be motivated to do so, to incorporate a first flag that indicates for a current picture of the plurality of pictures, whether a reference picture of the plurality of pictures being different from the current picture has been used for encoding the current picture. This functionality will improve coding efficiency.

Regarding to claim 3 and 8:

3. Aono teach the video encoder according to claim 1, wherein the data encoder is configured to generate the encoded video signal such that the encoded video signal further comprises a syntax element that indicates a number of reference picture lists that are used in prediction. (Aono [0107] the prediction list utilization flags predFlagL0 and predFlagL1 are flags to indicate whether or not reference picture lists referred to as L0 list and L1 list respectively are used, and a corresponding reference picture list is used in a case that the value is 1. Note that, in a case that the present specification mentions “a flag indicating whether or not XX”, a flag being other than 0 (for example, 1) assumes a case of XX, and a flag being 0 assumes a case of not XX, and 1 is treated as true and 0 is treated as false in a logical negation, a logical product, and the like (hereinafter, the same is applied). However, other values can be used for true values and false values in real devices and methods. [0108] Examples of an syntax element for deriving the inter prediction parameter included in the coded data include a PU split mode part_mode, a merge flag merge_flag, a merge index merge_idx, an inter prediction indicator inter_pred_idc, a reference picture index ref_idx_1X (refIdxLX), a prediction vector index mvp_1X_idx, and a difference vector mvdLX, for example)

Regarding to claim 4 and 9:

4. Aono teach the video encoder according to claim 3, wherein the data encoder is configured to set the syntax element that indicates the number of the reference picture lists that are used in prediction to a value 0 or to a value 1 or to a value 2, but not to a different value. (Aono [0107] the prediction list utilization flags predFlagL0 and predFlagL1 are flags to indicate whether or not reference picture lists referred to as L0 list and L1 list respectively are used, and a corresponding reference picture list is used in a case that the value is 1. Note that, in a case that the present specification mentions “a flag indicating whether or not XX”, a flag being other than 0 (for example, 1) assumes a case of XX, and a flag being 0 assumes a case of not XX, and 1 is treated as true and 0 is treated as false in a logical negation, a logical product, and the like (hereinafter, the same is applied). However, other values can be used for true values and false values in real devices and methods. [0108] Examples of an syntax element for deriving the inter prediction parameter included in the coded data include a PU split mode part_mode, a merge flag merge_flag, a merge index merge_idx, an inter prediction indicator inter_pred_idc, a reference picture index ref_idx_1X (refIdxLX), a prediction vector index mvp_1X_idx, and a difference vector mvdLX, for example)

Regarding to claim 5 and 10:

5. Aono teach the video encoder according to claim 3, wherein the data encoder is configured to set the syntax element that indicates the number of the reference picture lists that are used in prediction to a value 0 or to a value 1 or to a value 2 or to an integer value being greater than 2. (Aono [0107] the prediction list utilization flags predFlagL0 and predFlagL1 are flags to indicate whether or not reference picture lists referred to as L0 list and L1 list respectively are used, and a corresponding reference picture list is used in a case that the value is 1. Note that, in a case that the 

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aono (U.S. Pub. No. 20200177911 A1), in view of Choi (U.S. Pub. No. 20160050424 A1), further in view of Park (U.S. Pub. No. 20190325615 A1).

Regarding to claim 2 and 7:

2. Aono teach the video encoder according to claim 1, wherein using the current picture referencing comprises copying a reference block of a picture of the plurality of pictures to a current block of said picture, being different from the reference block. (Aono [0356] in addition to copying the motion vector of the neighboring block, the process in S2309 may be the padding process on the tile boundary of the reference picture or the clipping process on the sub-block level motion 

Aono do not explicitly teach wherein the data encoder is configured to generate the encoded video signal such that the encoded video signal further comprises a second flag that indicates whether current picture referencing is used.

However Park teach wherein the data encoder is configured to generate the encoded video signal such that the encoded video signal further comprises a second flag that indicates whether current picture referencing is used. (Park Fig. 40 [0302] the video encoder/decoder checks the composition of reference pictures in each of multiple reference picture lists and transmits or receives transformation information for each of the reference pictures when there are no duplicate reference pictures in the multiple reference picture lists. In other words, the video encoder checks the composition of reference pictures in each of multiple reference picture lists and skips transmission of transformation information for duplicate reference pictures and creation of transformed pictures of the respective duplicate reference pictures when the duplicate reference pictures are present in different reference picture lists) 

The motivation for combining Aono and Choi as set forth in claim 1 is equally
applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aono, further 

First Rejection which is Final rejection dated 7/26/21:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aono (U.S. Pub. No. 20200177911 A1), in view of Wang (U.S. Pub. No. 20190387239 A1).

Regarding to claim 1, 6 and 11-16:

16. Aono teach a system comprising: a video encoder for encoding a plurality of pictures of a video by generating an encoded video signal, (Aono Fig. 4) wherein each of the plurality of pictures comprises original picture data, wherein the video encoder comprises: (Aono Fig. 20 [0620-0628] the entropy encoder 104 performs entropy coding on the input split information, prediction parameters, quantization transform coefficients, and the like to generate the coding stream Te, and outputs the generated coding stream Te to the outside)
a data encoder configured for generating the encoded video signal comprising encoded picture data, wherein the data encoder is configured to encode the plurality of pictures of the video into the encoded picture data, and (Aono Fig. 16 [0097] the data structure of the coding stream Te may have a configuration in in FIG. 16 instead of that in FIG. 1. A difference between FIG. 16 and FIG. 1 is that the slices are replaced by tiles and the CTUs are included in tile data. Accordingly, (b) coding picture includes the tiles, the coding tile includes a tile header and (g) tile data, and (h) coding tile data includes the CTUs)
an output interface (Aono Fig. 29 [0068] Tet raves through LAN interface) configured for outputting the encoded picture data of each of the plurality of pictures, (Aono [0681] FIG. 27(a) is a block diagram illustrating a configuration of a transmission device PROD_A installed with the image encoding device 11. As illustrated in FIG. 27(a), the transmission device PROD_A includes an encoder PROD_A1 which obtains coded data by coding videos, a modulation unit PROD_A2 which obtains modulating signals by modulating carrier waves with the coded data obtained by the encoder PROD_A1, and a transmitter PROD_A3 which transmits the modulating signals obtained by the modulation unit PROD_A2. The above-mentioned image encoding device 11 is utilized as the encoder PROD_A1)
wherein, for each picture of the plurality of pictures, the data encoder is configured to partition the picture into a plurality of tiles comprising a plurality of coding tree units of the picture, wherein each coding tree unit of the plurality of coding tree units comprises a plurality of samples of the picture, (Aono [0096] note that the data structure of the coding stream Te may have a configuration illustrated in FIG. 15 instead of that in FIG. 1. A difference between FIG. 15 and FIG. 1 is that the slice is further split into tiles and the CTUs are included in each tile. Accordingly, (d) coding slice data includes the tiles, and (g) coding tile includes the CTUs)
wherein, for each picture of the plurality of pictures, the data encoder is configured to encode the original picture data of each of the plurality of tiles of the picture, (Aono Fig. 20 [0289] the tile decoder 2002 and the tile encoder 2012 may be configured to perform some of the spatial sub-block prediction SSUB, the temporal sub-block prediction TSUB, the affine prediction AFFINE, the matching motion derivation MAT, and the OBMC prediction OBMC. In other words, in a case that the tile decoder 2002 and the tile encoder 2012 are configured to perform the spatial sub-block prediction SSUB and the affine prediction AFFINE, the sub-block prediction mode flag subPbMotionFlag may be derived as described below.)
the video decoder according to claim 6, wherein the video encoder is configured to generate the encoded video signal, and wherein the video decoder is configured to decode the encoded video signal to reconstruct the picture of the video. (Encoder and decoder operate using same and opposite algorithm because encoded signal needs to be decoded as explained in Aono [0040] FIG. 27 is a diagram illustrating configurations of a transmission device equipped with the video encoding 

Aono do not explicitly teach wherein the data encoder is configured to generate the encoded video signal such that the encoded video signal further comprises a first flag that indicates for a current picture of the plurality of pictures, whether a reference picture of the plurality of pictures being different from the current picture has been used for encoding the current picture.

However Wang teach wherein the data encoder is configured to generate the encoded video signal such that the encoded video signal (Wang Fig. 1 [0018] the video encoding [plurality of pictures] apparatus 100 further includes an encoding circuit 140, a reconstructed frame generating circuit 150, a deblocking filter 160 and a determination circuit 170. The encoding circuit 140 is coupled to the residual frame generating circuit 130 to receive the residual frame RES1) further comprises a first flag that indicates for a current picture of the plurality of pictures, whether a reference picture of the plurality of pictures being different from the current picture has been used for encoding the current picture, and (Wang [0021] It is noted that the switch 162 in FIG. 1 is one of examples to realize the control to output the second reconstructed frame REC2 or not, and there are other ways to realize such a control scheme. In another example, the switch 162 may be not required and the 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aono, further incorporating Wang in video/camera technology. One would be motivated to do so, to incorporate a first flag that indicates for a current picture of the plurality of pictures, whether a reference picture of the plurality of pictures being different from the current picture has been used for encoding the current picture. This functionality will improve coding efficiency.

Regarding to claim 3 and 8:

3. Aono teach the video encoder according to claim 1, wherein the data encoder is configured to generate the encoded video signal such that the encoded video signal further comprises a syntax element that indicates a number of reference picture lists that are used in prediction. (Aono [0107] the prediction list utilization flags predFlagL0 and predFlagL1 are flags to indicate whether or not reference picture lists referred to as L0 list and L1 list respectively are used, and a corresponding reference picture list is used in a case that the value is 1. Note that, in a case that the present specification mentions “a flag indicating whether or not XX”, a flag being other 

Regarding to claim 4 and 9:

4. Aono teach the video encoder according to claim 3, wherein the data encoder is configured to set the syntax element that indicates the number of the reference picture lists that are used in prediction to a value 0 or to a value 1 or to a value 2, but not to a different value. (Aono [0107] the prediction list utilization flags predFlagL0 and predFlagL1 are flags to indicate whether or not reference picture lists referred to as L0 list and L1 list respectively are used, and a corresponding reference picture list is used in a case that the value is 1. Note that, in a case that the present specification mentions “a flag indicating whether or not XX”, a flag being other than 0 (for example, 1) assumes a case of XX, and a flag being 0 assumes a case of not XX, and 1 is treated as true and 0 is treated as false in a logical negation, a logical product, and the like (hereinafter, the same is applied). However, other values can be used for true values  [0108] Examples of an syntax element for deriving the inter prediction parameter included in the coded data include a PU split mode part_mode, a merge flag merge_flag, a merge index merge_idx, an inter prediction indicator inter_pred_idc, a reference picture index ref_idx_1X (refIdxLX), a prediction vector index mvp_1X_idx, and a difference vector mvdLX, for example)

Regarding to claim 5 and 10:

5. Aono teach the video encoder according to claim 3, wherein the data encoder is configured to set the syntax element that indicates the number of the reference picture lists that are used in prediction to a value 0 or to a value 1 or to a value 2 or to an integer value being greater than 2. (Aono [0107] the prediction list utilization flags predFlagL0 and predFlagL1 are flags to indicate whether or not reference picture lists referred to as L0 list and L1 list respectively are used, and a corresponding reference picture list is used in a case that the value is 1. Note that, in a case that the present specification mentions “a flag indicating whether or not XX”, a flag being other than 0 (for example, 1) assumes a case of XX, and a flag being 0 assumes a case of not XX, and 1 is treated as true and 0 is treated as false in a logical negation, a logical product, and the like (hereinafter, the same is applied). However, other values can be used for true values and false values in real devices and methods. [0108] Examples of an syntax element for deriving the inter prediction parameter included in the coded data include a PU split mode part_mode, a merge flag merge_flag, a merge index merge_idx, an inter prediction indicator inter_pred_idc, a reference picture index 

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aono (U.S. Pub. No. 20200177911 A1), in view of Wang (U.S. Pub. No. 20190387239 A1), further in view of Park (U.S. Pub. No. 20190325615 A1).

Regarding to claim 2 and 7:

2. Aono teach the video encoder according to claim 1, wherein using the current picture referencing comprises copying a reference block of a picture of the plurality of pictures to a current block of said picture, being different from the reference block. (Aono [0356] in addition to copying the motion vector of the neighboring block, the process in S2309 may be the padding process on the tile boundary of the reference picture or the clipping process on the sub-block level motion vector of the target block as described in 5). In a case that the number of sub-blocks that are not available is greater than a prescribed threshold, the ATMVP may be turned off and the process may proceed to S2311)

Aono do not explicitly teach wherein the data encoder is configured to generate the encoded video signal such that the encoded video signal further comprises a second flag that indicates whether current picture referencing is used.

wherein the data encoder is configured to generate the encoded video signal such that the encoded video signal further comprises a second flag that indicates whether current picture referencing is used. (Park Fig. 40 [0302] the video encoder/decoder checks the composition of reference pictures in each of multiple reference picture lists and transmits or receives transformation information for each of the reference pictures when there are no duplicate reference pictures in the multiple reference picture lists. In other words, the video encoder checks the composition of reference pictures in each of multiple reference picture lists and skips transmission of transformation information for duplicate reference pictures and creation of transformed pictures of the respective duplicate reference pictures when the duplicate reference pictures are present in different reference picture lists) 

The motivation for combining Aono and Wang as set forth in claim 1 is equally
applicable to claim 2.It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aono, further incorporating Wang and Park in video/camera technology. One would be motivated to do so, to incorporate to generate the encoded video signal such that the encoded video signal further comprises a second flag that indicates whether current picture referencing is used. This functionality will improve coding efficiency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482